Citation Nr: 0311220	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-15 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law



ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1952 to April 1972, including a tour of duty in Vietnam 
from September 1966 to November 1967.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which denied service connection 
for PTSD.  This Board entered a decision in this matter in 
October 1997.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In May 2000 the Court vacated the Board's decision, 
and remanded the case to the Board for action in accordance 
with the Court's Memorandum decision.  (In essence, the Court 
held that the matter on appeal encompassed a claim of service 
connection for an anxiety disorder.  The Board has 
recharacterized the issue accordingly.)  In January 2001, the 
Board remanded the case to the RO for further development.  


REMAND

On VA examination in November 2002, the diagnoses were PTSD 
and an anxiety disorder secondary to PTSD.  However, these 
diagnoses were premised on the veteran's accounts of 
stressors that are not corroborated by the record; hence, the 
examination was inadequate.  Service connection for PTSD 
(where, as here, a veteran is not shown to have engaged in 
combat) must be based on verified stressors.

Further development of the evidence is necessary; 
accordingly, the case is remanded to the RO for the 
following:

1.  Ask the veteran to identify all VA and non-VA 
health care providers that have treated him for any 
psychiatric disorder, to include but not limited to 
a generalized anxiety disorder or PTSD, during the 
period from June 2002 to the present.  Obtain 
appropriate releases, as necessary, and records 
from each health care provider the appellant 
identifies.
2.  Arrange for the veteran to be afforded a 
psychiatric examination to determine the proper 
diagnosis his psychiatric disability and whether 
such disability is, at least as likely as not, 
related to service.  Send the claims folder to the 
examiner for review.  Any diagnosis of PTSD must be 
based only on corroborated stressors.  The examiner 
should be informed that the only stressor 
corroborated by the record is an attack on the Tuy 
Hoa Air Base during the veteran's tour of duty.  
This was an automatic weapon attack in which one 
serviceman was killed and three were injured on 
September 7, 1967.  (On November 2002 VA 
examination, the stressors upon which PTSD and, by 
inference the secondary anxiety disorder, were 
diagnosed included picking up dead bodies; a bomb 
falling from a plane about 100 yards away and 
killing people; and seeing a South Korean guard 
capture and interrogate Vietnamese, many of whom 
were 10 to 12 to 14 years old, and frequently 
seeing these interrogated people pushed out of a 
helicopter to their deaths.  These stressors are 
not corroborated by, and inconsistent with, the 
record, and are considered not credible.)
The examiner should also note that on service 
entry, the veteran's psychiatric evaluation was 
normal.  His service medical records indicate that 
he complained of nervousness, beginning in 
September 1966 in a report of medical history 
associated with an over-seas physical examination.  
A record dated 6 May [year not shown] reflects that 
the veteran's wife reported that he was depressed; 
and in a record dated 7 May, the veteran was 
reported to have "supposedly" attempted suicide 
but not to have volunteered this information 
himself.  On May 7 the treating clinician wrote 
that he would try to get the veteran to see mental 
health personnel.  A service medical record in 
December 1970 notes the veteran's complaints of 
having a cold and being nervous;, valium was 
prescribed.  On service retirement examination in 
October 1971, psychiatric evaluation was normal.  
In the context of the one verified stressor (on 
September 7, 1967), and the documented service 
psychiatric history, the examiner is requested to 
respond to the following (explaining the rationale 
for any opinion given):
a)  What is the proper diagnosis for the 
veteran's current psychiatric disability?
b)  If the veteran is found, at least as 
likely as not, to have PTSD, what corroborated 
stressor and symptoms and diagnosis support 
the diagnosis.
c)  For any other psychiatric disorder found 
(such as a generalized anxiety disorder, a 
depressive disorder, etc.), please provide an 
opinion as to whether it is at least as likely 
as not that such disorder began during service 
or is related to any event/complaints noted in 
service.

After completion of the above, the RO should readjudicate the 
claim.  If it remains denied, the veteran and his 
representative should be provided an appropriate supplemental 
statement of the case and afforded the opportunity to 
respond.  The case should then be returned to the Board for 
further appellate review.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




